Exhibit 10.8

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is
entered into August 24, 2016, to be effective as of the Second Amendment
Effective Date, by and among REAL ALLOY RECYCLING, INC., a Delaware corporation,
formerly known as Aleris Recycling, Inc., a Delaware corporation (“Real Alloy”),
in its capacities as the Borrower Representative and as a Borrower, each of the
other Borrowers and Credit Parties signatory to the Revolving Credit Agreement
described below, WELLS FARGO BANK, NATIONAL ASSOCIATION, for itself as a Lender,
and as agent for the Lenders from time to time party to the Revolving Credit
Agreement described below (in such capacity, “Agent”), and the other Lenders
signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the other Credit Parties, Agent and the Lenders from
time to time party thereto are parties to that certain Revolving Credit
Agreement, dated as of February 27, 2015, as  amended by that certain First
Amendment to Revolving Credit Agreement dated as of May 21, 2015 (collectively,
as further amended, restated, supplemented or modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement) pursuant to which the Lenders
committed to make certain loans to the Borrowers upon the terms and conditions
set forth therein;

WHEREAS, Agent and the Lenders have been made aware that Real Alloy Holding,
Inc., a Delaware corporation, entered into that certain Standard Office Lease
with Bushwood, Ltd., dated as of November 10, 2015; and

WHEREAS, the Credit Parties have requested that Agent and the Lenders amend
certain provisions of the Credit Agreement, and, subject to the satisfaction of
the conditions set forth herein, Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the other Credit
Parties, Agent and the Lenders party hereto do hereby agree as follows:

1.[Reserved].  

2.Ratification and Incorporation of Credit Agreement and Other Loan Documents;
Acknowledgments.  Except as expressly modified under this Amendment, (a) each
Credit Party hereby acknowledges, confirms, and ratifies all of the terms and
conditions set forth in, and all of its respective obligations under, the Credit
Agreement and the other Loan Documents to which it is a party, and (b) all of
the terms and conditions set forth in the Credit Agreement and the other Loan
Documents are incorporated herein by this reference as if set forth in full
herein.  Each Credit Party represents that as of the date of execution of this
Amendment it has no offset, defense, counterclaim, dispute or disagreement of
any kind or nature whatsoever with respect to the amount of the Obligations.

 

--------------------------------------------------------------------------------

 

3.Amendments. Subject to the terms and conditions of this Amendment, including,
without limitation, those set forth in Section 5 hereof, the Credit Agreement
shall be amended as follows:

(a)Section 3.27 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following new
Section 3.27:

No Holding Company has engaged in any business activities and does not own any
Property other than (i) ownership of the Stock and Stock Equivalents of its
direct Subsidiaries, (ii) activities and contractual rights incidental to
maintenance of its corporate existence, (iii) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies, including the Credit Parties, (iv) performance of its obligations
under the Loan Documents and Related Agreements to which it is a party, (v)
performance by Real Alloy Acquisition of its obligations under the Specified
Holdco Lease, (vi) the taking of any other action expressly permitted by Article
V and (vii) activities incidental to the activities described in clauses (i)
through (vi) of this Section 3.27.

(b)Section 5.12 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substitution in lieu thereof the following new
Section 5.12:

No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, engage in any line of business different from those lines of business
carried on by it on the Closing Date and any business reasonably complementary
or ancillary thereto.  No Holding Company shall engage in any business
activities or own any Property other than (i) ownership of the Stock and Stock
Equivalents of its direct Subsidiaries, (ii) activities and contractual rights
incidental to maintenance of its corporate existence, (iii) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Credit Parties, (iv) performance
of its obligations under the Loan Documents and Related Agreements to which it
is a party, (v) performance by Real Alloy Acquisition of its obligations under
the Specified Holdco Lease, (vi) the taking of any other action expressly
permitted by this Article V and (vii) activities incidental to the activities
described in clauses (i) through (vi) of this Section 5.12.

(c)Section 11.1 of the Credit Agreement is hereby amended by deleting the
defined terms “Applicable Unused Line Fee Rate”, “Dominion Period” and “Trigger
Event” and the following new defined terms “Applicable Unused Line Fee Rate”,
“Dominion Period” and “Trigger Event” shall be substituted in lieu thereof to
read as follows:

 

 

 

-2-

 

 

 

--------------------------------------------------------------------------------

 

“Applicable Unused Line Fee Rate” means:

 

(a)for the period commencing on the Closing Date through and including June 30,
2015, a rate per annum equal to three-eighths of one percent (0.375%);

 

(b)for the period commencing on July 1, 2015 through and including July 31,
2016, a rate per annum determined as set forth below based upon Average Daily
Usage Percentage as of the last day of the applicable calculation period:

 

Average Daily Usage Percentage

Applicable Unused Line Fee Rate

Greater than or equal to 50%

0.25%

 

Less than 50%

0.375%

 

and

 

(c)for the period commencing on August 1, 2016 and continuing thereafter, a rate
equal to one-quarter of one percent (0.25%).

 

“Dominion Period” means any period (a) commencing on the date on which (i) an
Event of Default has occurred and is continuing or (ii) Availability as of any
date is less than the greater of $12,500,000 and 12.5% of the Aggregate
Borrowing Base and (b) ending on (i) in the case of a Dominion Period beginning
under clause (a)(i), the date on which such Event of Default shall have ceased
to continue or (ii) in the case of a Dominion Period beginning under clause
(a)(ii), the first date on which Availability shall have been at least equal to
the greater of $12,500,000 and 12.5% of the Aggregate Borrowing Base for a
period of 60 consecutive calendar days.

 

“Trigger Event” means any time that Availability is less than the greater of
$12,500,000 and 12.5% of the Aggregate Borrowing Base at such time (each such
date, a “Trigger Date”).  Upon the occurrence of a Trigger Event, such Trigger
Event shall be deemed to be continuing until the date that is the first date on
which at all times during the preceding 60 consecutive days, Availability is
greater than the greater of $12,500,000 and 12.5% of the Aggregate Borrowing
Base at such time (each such period, a “Trigger Period”).

 

 

-3-

 

 

 

--------------------------------------------------------------------------------

 

(d)Section 11.1 of the Credit Agreement is hereby amended by adding the
following new definitions of “Aggregate Borrowing Base” and “Specified Holdco
Lease” to appear in appropriate alphabetical order:

“Aggregate Borrowing Base” means the sum of the U.S. Borrowing Base and Canadian
Borrowing Base.

 

“Specified Holdco Lease” means that certain Standard Office Lease between Real
Alloy Acquisition and Bushwood, Ltd., dated as of November 10, 2015, as amended,
restated, supplemented or otherwise modified from time to time.

 

4.Notice of Establishment of Reserves.  In accordance with Section 1.14 of the
Credit Agreement, Agent hereby notifies the Borrower Representative of the
establishment of Reserves in respect of rent obligations owed pursuant to the
Specified Holdco Lease in the amount of $62,000 (the “Specified Rent Reserves”),
which may be modified or adjusted from time to time by Agent in accordance with
the Credit Agreement.  Each Credit Party hereby waives any advance notice
required to be delivered by Agent to any Credit Party in respect of the
establishment of the Specified Rent Reserves, including such notice requirement
set forth in Section 1.14 of the Credit Agreement.  

5.Effective Date.  The effectiveness of this Amendment is subject to receipt by
Agent of a copy this Amendment duly executed by each Credit Party, Agent and the
Required Lenders, it being understood by the parties hereto that this Amendment
shall be effective retroactively as of November 10, 2015 (such date, the “Second
Amendment Effective Date”).

6.Representations and Warranties. The Borrowers and each other Credit Party
hereby represent and warrant to Agent and the Lenders as follows:

(a)Representations and Warranties.(i) Each of the representations and warranties
contained in the Loan Documents is true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date of execution of this Amendment, except for any representation and
warranty that relates by its terms only to an earlier date (in which case, it
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of such earlier date) and
(ii) and after giving effect to this Amendment, no Default or Event of Default
shall exist or arise therefrom.

(b)Binding Effect of Documents.  This Amendment and the other Loan Documents
have been duly executed and delivered to Agent and the Lenders by the Borrowers
and each of the other Credit Parties and are in full force and effect, as
modified hereby.

(c)No Conflict, Etc.  The execution, delivery and performance of this Amendment
by the Borrowers and each of the other Credit Parties will not violate any law,
rule, regulation or order or contractual obligation or organizational document
of the Borrowers or any

 

-4-

 

 

 

--------------------------------------------------------------------------------

 

other Credit Party and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues.

(d)Authority.  Each of the Borrowers and the other Credit Parties has the
corporate or limited liability company, as applicable, power and authority to
(i) enter into this Amendment and (ii) to do all acts and things as are required
or contemplated hereunder to be done, observed and performed by it.

7.Provisions of General Application.

(a)Effect of this Amendment.  Nothing in this Amendment is intended (or shall be
construed) to constitute the consent of Agent or any Lender to any other
transaction or the waiver by Agent or any Lender of any Default or Event of
Default.  Except as set forth in Section 3 of this Amendment, no other changes
or modifications to the Credit Agreement or any other Loan Document are intended
or implied by this Amendment and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date of execution of this Amendment.  To the extent of conflict between the
terms of this Amendment and the other Loan Documents, the terms of this
Amendment shall govern and control.  The Credit Agreement and this Amendment
shall be read and construed as one agreement.

(b)Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(c)Survival of Representations and Warranties.  All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent
and the Lenders to rely upon them.

(d)Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

(e)Captions. The captions and headings of this Amendment are for convenience of
reference only and shall not affect the interpretation of this Amendment.

(f)Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

(g)Counterparts.  This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

-5-

 

 

 

--------------------------------------------------------------------------------

 

(h)Entire Agreement.  This Amendment is a Loan Document and the Credit Agreement
as modified by this Amendment embodies the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior
agreements, representations and understandings, if any, relating to the subject
matter hereof.

8.Waiver, Release and Disclaimer.  IN CONSIDERATION OF THE LENDERS’ AND AGENT’S
AGREEMENTS CONTAINED IN THIS AMENDMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDERS AND AGENT AND THEIR AFFILIATES,
SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
CONSULTANTS AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM ANY AND ALL
CLAIMS, SUITS, ACTIONS, INVESTIGATIONS, PROCEEDINGS OR DEMANDS, WHETHER BASED IN
CONTRACT, TORT, IMPLIED OR EXPRESS WARRANTY, STRICT LIABILITY, CRIMINAL OR CIVIL
STATUTE OR COMMON LAW OF ANY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH SUCH
CREDIT PARTY EVER HAD OR NOW HAS AGAINST AGENT, ANY LENDER OR ANY OTHER RELEASED
PERSON WHICH RELATES, DIRECTLY OR INDIRECTLY, TO ANY ACTS OR OMISSIONS OF AGENT,
ANY LENDER OR ANY OTHER RELEASED PERSON RELATING TO THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT ON OR PRIOR TO THE DATE OF EXECUTION OF THIS AMENDMENT.

 

[Remainder of page intentionally blank;
signature pages follow]

 

 

-6-

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to Revolving
Credit Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the date first above written.

BORROWERS:

 

REAL ALLOY RECYCLING, INC.

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President


REAL ALLOY BENS RUN, LLC

 

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

REAL ALLOY SPECIALTY PRODUCTS, INC.

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

REAL ALLOY SPECIFICATION, INC.

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

ETS SCHAEFER, LLC

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

REAL ALLOY CANADA LTD.

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

 

 

 

 

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

CREDIT PARTIES:

 

REAL ALLOY INTERMEDIATE HOLDING, LLC

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

REAL ALLOY HOLDING, INC.

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President

 

RA MEXICO HOLDING, LLC

By: /s/ Michael J. Hobey        

Name: Michael J. Hobey

Title: Vice President






 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender



By: /s/ Matthew Howe        
Name: Matthew Howe

 

Title:  Vice President

 

 

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

WINTRUST BANK

 

 

 

By: /s/ Michael Bragg        

Name: Michael Bragg

Title: Vice President

 

 

 

 

 

 

 

 

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

SIGNATURE PAGE